Exhibit 10(iii)(A)(2)

Description of Changes to the Compensation of Board Committee Chairs and
Presiding Director

At its meeting on March 26, 2009, the Company’s Board of Directors approved
certain changes to the annual compensation of the non-management directors.
While the annual cash retainer for all non-management directors remains the same
at $80,000, annual fees for service as committee chairpersons will increase as
follows: the Audit Committee and Compensation and Leadership Talent Committee
chairpersons will receive $15,000 and the chairperson of the Corporate
Governance Committee will receive $10,000. In addition, the annual retainer for
the Presiding Director will be reduced from $50,000 to $25,000. Furthermore,
while the amount of annual equity grants will remain at a value of $80,000, the
grant date will move from January 1 to the last trading day in May in each year.